Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered July 3, 2002, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]).
Defendant received effective assistance of counsel in connection with his meritless motion to withdraw his plea (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). After discussing the case with defendant and reviewing the plea minutes, defendant’s newly *80assigned counsel properly concluded that there was no legal ground for withdrawal of the plea. There is nothing in the record to suggest that counsel should have conducted a further investigation into defendant’s attacks on the attorney who represented him at the plea. Concur—Buckley, P.J., Lerner, Friedman, Marlow and Sweeny, JJ.